PER CURIAM:
Lorenzo Juarez-Sanchez, a native and citizen of Mexico, seeks review of an order of the Board of Immigration Appeals (Board) denying his motion to remand and affirming the Immigration Judge’s decision denying relief from removal. Juarez-Sanchez asserts that the agency erred in denying his application for cancellation of removal and that the Board abused its discretion in denying his motion to remand. We have reviewed the administrative record and Juarez-Sanchez’s claims and conclude that they are without merit. We accordingly deny the petition for review for the reasons stated by the Board. See In re: Juarez-Sanchez, (B.I.A. Apr. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.